Lamar, J.
There was positive testimony that the defendant was grown and able to work; that she had no visible or known means of a fair, honest, or reputable livelihood; that she was a lewd woman and a street-walker, who loitered around saloons, and did no work. The'fact that during one week'she earned a dollar, and during another twenty-five cents, was no answer to. the general state of idleness in which she was shown to live. Cody v. State, 118 Ga. 784. The act of August 7, 1903 (Acts 1903 p. 46), amends but does not repeal Penal Code, § 453, and the conviction was warranted under one count' of the accusation, whether the evidence be referred to a date before or after the approval of that act.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.